Title: To Thomas Jefferson from Joseph Cabrera, 3 October 1804
From: Cabrera, Joseph
To: Jefferson, Thomas


               
                  
                     Muy sor. mio,
                  
                  Philadelphia 3. de Octubre de 1804.
               

               Si la voz publica no ha informado á V. de las circunstancias del desgraciado accidente que me tiene detenido en prision hace un mes, la adjunta nota que me tomo la libertad de incluir á esta, dará á V. una idea exacta de su por menor.
               Permitame V.E. ante todo, implorar su indulgencia si lo distraigo de los importantes negocios que tiene á su cuidado, para ocuparlo con uno que no es menos digno de su atencion, pues que realmente tiene una tendencia á los derechos y prerrogatibas de mi amo el Rey de España.
               Enviado por él á este Continente en el fin de ínstruirme en sus costumbres y Govierno; nombrado por él en calidad de agregado á la secretaria de la Legacion Española; y constituido asi mismo por él, miembro del Cuerpo Diplomatico, debo estár en posesion del goze del derecho de gentes, y bajo la proteccion de las Leyes de las Naciones. El adjunto certificado del Ministro Plenipotenciario del Rey mi amo, confirma la certeza de estas verdades, y comprueba de una manera nada equiboca, la inmunidad que en razon de de su caracter debe gozar mi persona: pero sin embargo, me hallo abandonado (nó sin escandalo de quantos lo saben) á las Leyes de este Pais, por el mismo que debia protejer mis derechos, y ser el defensor de los privilegios Diplomaticos, que tan injuriosamente se violan en mi persona.
               Es muy extraordinario por cierto, que el representante del Rey mi amo, que debia protejer mis derechos, se haya por el contrario convertido en una especie de acusador mio: Es tambien muy extraño, que el mismo que en el mes de Mayo ultimo dio un Certificado declarando, que mi persona era y debia estar, bajo la proteccion de la Leyes de las Naciones, haya librado á esta misma persona, tres meses despues, á las de un Pais extrangero, por solo sospechas que tengo en mi mano el poder de hacer desaparecer, con la misma facilidad y prontitud, con que yo mismo las hice concevir. Pero nada de esto es extraordinario, si se atiende a los motibos de particular encono que el Ministro Plenipotenciario del Rey de España tiene contra mi. Personales enemistades, y reyertas sobre materias de mucha importancia, exitan una venganza, que maquinando á la sombra de un Suegro Governador del Estado, y un Cuñado Attorney General del mismo, quizas se consumaria si no existieren en mi poder medios de rechazarla y confundirla.
               Constituido pues, en la cruel alternatiba, de sufrir una larga prision, ó de consentir en ser juzgado por unas Leyes y Gobierno que no son competentes he ocurrido al Ministro Plenipotenciario del Rey de España para que, aprovechando la proporcion que franquea la oportunidad de hallarse en este Puerto un Bergantin de la Esquadra de S.M.C., me remita á mi Govierno y á mi Rey, para que ambos decidan de mi inocencia, ó me condenen; pero no haviendo sido admitida esta justa demanda, me veo en la necesidad de ocurri a V.E. como Gefe de esta Nacion; como encargado por ella del poder ejecutibo de sus Leyes; como el unico que puede impedir una violencia y en el nombre de mi nacion y de mi Rey, á fin de que respetando en mi el derecho de gentes, y la Leyes de la Naciones, se sirba disponer, que las de este Pais no tengan intervencion en mi persona, respecto á pertenecer al Cuerpo Diplomatico Español, cuya circumstancia me constituye inviolable en este Govierno. La entrega que el Ministro Plenipotenciario ha hecho de mi persona á estas Leyes es y debe sér de toda nulidad. No gozando yo mi empleo ni el fuero Diplomatico por la autoridad del Ministro Español, si no por la suprema voluntad de mi Soberano, es evidente que solo él puede despojar de unos derechos que miran como sagrados todas las Naciones, y cuya violacion podria atraer á esta justas recombenciones de la mia, si no obstante mis protextas, y sin embargo de las reclamaciones que hice á este Govierno, se consuma la violencia de atropellar mis privilegios, accediendo a una venganza tan mala  como injusta. En este caso, es de esperar, que poco satisfecho el Govierno de quien dependo, de la usurpacion de facultades que se apropia el Americano, forme de él una justa y fundada queja. Si el Ministro Español toma sobre si, (en contradiccion á su Certificado de Mayo ultimo), el despojarme de unos privilegios reservados al Soberano; el Govierno de los Estados Unidos debe ser bastante prudente y cauto para no admitir una entrega y abandono que lleba con sigo las nulidades mas visibles; mayormente quando la Corte Americana no tiene ningun interes en juzgarme ó no juzgarme.
               Repito pues á V.E. mi respetuosa suplica, dirigida a estos dos puntos. 1o. Que se sirba interponer su influjo con el Ministro Español, pidiendole que me haga conducir á España, para que el Soberano disponga a lo que tenga por conbeniente de mi persona. 2o. Que en caso de negarse el dicho Ministro a esta justa pretencion, le declare, que el Govierno Americano respetando el derecho de gentes y las Leyes de las Naciones, no puede tomar sobre sí la intervencion y decision de una causa de un reconocido miembro del Cuerpo Diplomatico; y que en consecuencia, sus Tribunales no se apropiaran una autoridad que no les corresponde. Qualquiera de estos dos pasos confirmará la prudencia y rectitud que tan justamente distinguen á este Govierno, y acreditará la circunspeccion con que se dirije su cabeza, en obsequio de la justicia y de la humanidad oprimida.
               He principiado esta instancia implorando la indulgencia del Presidente de los Estados Unidos, y no la concluiré sin renobar la suplica, de que se sirba dispensarme toda la de un philosopho, la de un corazon sensible, y la de un alma grande, y generosa, como es la del Presidente Jefferson.
               
                  
                     Joseph Cabrera
                  
                  
                     Cavalier d’Ambassade
                  
               
              
          Editors’ Translation
               
                  
                     My Very Dear Sir,
                     Phladelphia, 3 Oct. 1804
                  
                  If the public voice has not informed you of the circumstances of the wretched accident that has had me detained in prison for a month, the attached note, which I have taken the liberty to include in this one, will give you an exact idea of its details.
                  Your excellency will allow me, before all, to beg your indulgence if I distract you from the important business that you have at your care, to occupy you with a matter that is not less worthy of your attention, since it refers to the rights and prerogatives of my lord, the king of Spain.
                  I was sent by him to this continent with the end of instructing myself in its customs and government. I was named by him attaché of the secretariat of the Spanish legation; and given that I in this way became a member of the diplomatic corps, I should be in possession and enjoyment of natural rights and under the protection of the laws of nations. The enclosed certificate of the minister plenipotentiary of the king, my lord, confirms the certainties of these truths and unequivocally proves the immunity to which my position entitles me. In spite of this, however, I find myself abandoned (not without scandal from those who know about it) to the laws of this country by the same entity that should protect my rights and defend my diplomatic privileges, which are so harmfully violated.
                  It is surely quite extraordinary that the representative of the king, my lord, who should protect my rights, has transformed himself, on the contrary, into my accuser. It is also very strange that he, who last May gave a certificate declaring that I was and should be protected by the laws of nations, should three months later release me to those of a foreign country on account of mere suspicions that I could make disappear with the same ease and promptness with which he conceived them.  But none of this is extraordinary if one is attentive to the particular hostility that the minister plenipotentiary of the king of Spain has against me. Personal enmities and fights over matters of great importance stir up a vengeance that he plots in the shadow of a father-in-law who is governor of the state and a brother-in-law who is attorney general; perhaps it would be consummated if I did not have in my power the means to reject and confound it.
                  
                  Given then the cruel alternative of suffering a long prison sentence or consenting to be tried by laws and a government that do not have standing, I asked the minister plenipotentiary of the king of Spain to take advantage of an opportunity for moderation. Using a brigantine in this port that belongs to the fleet of His Catholic Majesty, he could turn me over to my government and my king so that they can decide my innocence or condemn me. But this just demand being denied, I see myself in the need to turn to you as the leader of this nation, in charge of the executive power of its laws, as the only one who can prevent this violation. In the name of my nation and my king and in respect to my natural rights and the laws of nations, I request that you declare that the laws of this country do not apply to my person, given that I am part of the Spanish diplomatic corps and this circumstance makes me inviolable to this government. The handing over of my person to these laws by the minister plenipotentiary is and should be invalid. Having my employment and diplomatic privilege not by the authority of the Spanish minister but by the supreme will of my sovereign, it is evident that only he can dispossess me of rights that are sacred in all nations and that the violation of these rights could induce justified demands from my nation. Notwithstanding my protests, however, or the complaints that I have made to this government, the violence of trampling over my privileges is carried out, acceding to an evil and unjust vengeance. In this case, it is to be expected that my government will not be satisfied with the usurpation of the authority that the American government appropriates, and will issue a fair complaint. If the Spanish minister takes it upon himself (in contradiction to his certificate of last May) to disposess me of my privileges, an act that is reserved for the sovereign, the government of the United States should be prudent and cautious so as not to accept the turning me over and abandonment that brings with it the most visible nullities, especially when the American court has no standing to judge me or not to judge me.
                  I repeat to your excellency, then, my respectful request directed toward these two points. First, that you intervene against the Spanish minister, asking him to have me brought to Spain so that the sovereign may determine what he believes to be appropriate for me. Second, that in case the said minister rejects this just request, you declare to him that the American government, respecting natural rights and the laws of nations, cannot intervene and decide the case of a known member of the diplomatic corps, and that in consequence its courts will not appropriate an authority that does not belong to them. Either of these steps will confirm the prudence and rectitude that so justly distinguish this government and the care with which its head directs it, with deference to justice and the oppressed of humankind.
                  I began this application begging for the indulgence of the president of the United States, and will not conclude it without restating my plea, in which I hope he will grant me all the leniency of a philosopher, of as feeling a heart and as great and generous a soul as that of President Jefferson.
                  
                     
                        Joseph Cabrera
                     
                     Cavalier d’Ambassade
                  
               
            